Exhibit 10.5

SUPPLEMENTAL INDENTURE

TO THE INDENTURE

AMERICAN TOWERS, INC.

THE GUARANTORS SIGNATORY HERETO

AND

THE BANK OF NEW YORK TRUST COMPANY, N.A.

as Trustee

 

--------------------------------------------------------------------------------

SUPPLEMENTAL INDENTURE

Dated as of May 7, 2007

to

Indenture

Dated as of November 18, 2003

7.25% Senior Subordinated Notes due 2011

 



--------------------------------------------------------------------------------

THIS SUPPLEMENTAL INDENTURE, dated as of May 7, 2007 (this “Supplemental
Indenture”), is by and among American Towers, Inc., a Delaware corporation (the
“Issuer”), the Guarantors and The Bank of New York Trust Company, N.A., as
trustee (the “Trustee”).

WHEREAS, the Issuer and the Trustee have entered into that certain Indenture
dated as of November 18, 2003 (the “Indenture”), providing for the issuance of
7.25% Senior Subordinated Notes due 2011 (the “Notes”);

WHEREAS, there are currently $325,075,000 aggregate principal amount of Notes
outstanding;

WHEREAS, Section 9.02 of the Indenture provides that the Indenture may be
amended with the consent of the Holders of at least a majority in aggregate
principal amount of the Notes then outstanding, voting as a single class
(including, without limitation, consents obtained in connection with a tender
offer or exchange offer for, or purchase of, Notes) (subject to certain
exceptions);

WHEREAS, the Issuer desires and has requested the Trustee to join with it in
entering into this Supplemental Indenture for the purpose of amending the
Indenture in certain respects as permitted by Section 9.02 of the Indenture;

WHEREAS, the execution and delivery of this Supplemental Indenture has been
authorized by the Board of Directors of the Issuer and of each Guarantor;

WHEREAS, (1) the Issuer has received the consent of the Holders of at least a
majority in aggregate principal amount of the outstanding Notes and has
satisfied all other conditions precedent, if any, provided under the Indenture
to enable the Issuer and the Trustee to enter into this Supplemental Indenture,
all as certified by an Officers’ Certificate, delivered to the Trustee
simultaneously with the execution and delivery of this Supplemental Indenture as
contemplated by Sections 9.02 and 9.06 of the Indenture, and (2) the Issuer has
delivered to the Trustee simultaneously with the execution and delivery of this
Supplemental Indenture an Opinion of Counsel relating to this Supplemental
Indenture as contemplated by Section 9.06 of the Indenture; and

NOW, THEREFORE, in consideration of the above premises, each party hereby
agrees, for the benefit of the others and for the equal and ratable benefit of
the Holders of the Notes, as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Deletion of Definitions and Related References. Section 1.01 of
the Indenture is hereby amended to delete in their entirety all terms and their
respective definitions for which all references are eliminated in the Indenture
as a result of the amendments set forth in Article II of this Supplemental
Indenture.

ARTICLE II

AMENDMENTS TO INDENTURE

Section 2.1    Deletions from the Indenture. The Indenture is hereby amended by
deleting the following sections of the Indenture and all references thereto in
the Indenture in their entirety:

 

  •  

Section 3.09 (Offer to Purchase by Application of Excess Proceeds);

  •  

Section 4.02 (Maintenance of Office or Agency);

  •  

Section 4.05 (Taxes);

  •  

Section 4.06 (Stay, Extension and Usury Laws);

  •  

Section 4.07 (Restricted Payments);

  •  

Section 4.08 (Dividend and Other Payment Restrictions Affecting Subsidiaries);

  •  

Section 4.09 (Incurrence of Indebtedness and Issuance of Preferred Stock);

  •  

Section 4.10 (Asset Sales);

  •  

Section 4.11 (Transactions with Affiliates);

  •  

Section 4.12 (Liens);

 

2



--------------------------------------------------------------------------------

  •  

Section 4.13 (Corporate Existence);

  •  

Section 4.14 (Offer to Repurchase Upon Change of Control);

  •  

Section 4.15 (Anti-Layering);

  •  

Section 4.16 (Sales and Leaseback Transactions);

  •  

Section 4.17 (Covenant Suspension);

  •  

Section 4.18 (Additional Subsidiary Note Guarantees);

  •  

Section 5.01 (Merger, Consolidation, or Sale of Assets);

  •  

Section 6.01(3) (failure to comply with obligations under change of control
offer or asset sale offer);

  •  

Section 6.01(4) (failure to observe or perform other covenants in the Indenture
or Notes);

  •  

Section 6.01(5) (failure to pay certain indebtedness);

  •  

Section 6.01(6) (failure to pay certain judgments);

  •  

Section 6.01(7) (enforceability of guarantee or assertions of invalidity);

  •  

Section 6.01(8) (defaults related to certain bankruptcy events);

  •  

Section 6.01(9) (defaults related to certain involuntary bankruptcy events);

  •  

Section 8.04(2) (delivery of Opinion of Counsel with respect to Legal Defeasance
and tax matters);

  •  

Section 8.04(3) (delivery of Opinion of Counsel with respect to Covenant
Defeasance and tax matters);

  •  

Section 8.04(6) (delivery of Opinion of Counsel with respect to Legal and
Covenant Defeasance and creditors’ rights);

  •  

Section 8.04(7) (delivery of Officers’ Certificate with respect to Legal and
Covenant Defeasance and preference to Holders); and

  •  

Section 8.07 (reinstatement of obligations under the Indenture).

Section 2.2    Modifications to the Indenture. The Indenture is hereby amended
by deleting the following sections of the Indenture in their entirety and
replacing them with the following:

 

  (a) Section 4.03. Reports.

The Company shall comply with Section 314(a) of the Trust Indenture Act of 1939,
as amended, and the rules and regulations promulgated thereunder (the “TIA”).

 

  (b) Section 4.04. Compliance Certificate.

The Company shall deliver to the Trustee, within 90 days after the end of each
fiscal year, an Officers’ Certificate in accordance with Section 314(a)(4) of
the TIA.

 

  (c) Section 5.02. Successor Corporation Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, conveyance
or other disposition of all or substantially all of the assets of the Company,
the predecessor Company shall be relieved from all obligations to pay the
principal of and interest and Additional Interest, if any, on the Notes, and the
successor corporation formed by such consolidation or into or with which the
Company is merged or to which such sale, assignment, transfer, conveyance or
other disposition is made shall succeed to, and be substituted for (so that from
and after the date of such consolidation, merger, sale, conveyance or other
disposition, the provisions of this Indenture referring to the “Company” shall
refer instead to the successor corporation and not to the Company), and may
exercise every right and power of the Company under this Indenture with the same
effect as if such successor Person had been named as the Company herein.

 

3



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS PROVISIONS

Section 3.1    Ratification of Indenture; Supplemental Indenture Part of
Indenture. Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect. This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every Holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby. Subject to
Section 13.01 of the Indenture, in the case of conflict between the Indenture
and this Supplemental Indenture, the provisions of this Supplemental Indenture
shall control.

Section 3.2    Severability. In case any provision in this Supplemental
Indenture or in the Notes shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

Section 3.3    Capitalized Terms. Capitalized terms used herein but not defined
shall have the meanings assigned to them in the Indenture.

Section 3.4    Effect of Headings. The Article and Section headings used herein
are for convenience only and shall not affect the construction of this
Supplemental Indenture.

Section 3.5    The Trustee. The Trustee shall not be responsible for any
statement or recital in this Supplemental Indenture. The Trustee makes no
representations as to the validity or sufficiency of this Supplemental
Indenture.

Section 3.6    Certain Duties and Responsibilities of the Trustee. In entering
into this Supplemental Indenture, the Trustee shall be entitled to the benefit
of every provision of the Indenture relating to the conduct or affecting the
liability or affording protection to the Trustee, whether or not elsewhere
herein so provided.

Section 3.7    NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK
SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

Section 3.8    Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent one and the same agreement.

Section 3.9    Successors. All agreements of the Issuer in this Supplemental
Indenture and the Notes shall bind its successors. All agreements of the Trustee
in this Supplemental Indenture shall bind its successors. All agreements of each
Guarantor in this Supplemental Indenture shall bind its successors, except as
otherwise provided in Section 10.06 of the Indenture.

Section 3.10    Effectiveness. The provisions of Articles I and II of this
Supplemental Indenture shall be effective at the time all conditions to the
tender offer and consent solicitation as set forth in the Offer to Purchase and
Consent Solicitation Statement (as it may be amended or supplemented from time
to time) of the Issuer dated April 23, 2007 have been satisfied or waived by the
Issuer, the Issuer accepts for purchase a majority in aggregate principal amount
of the outstanding Notes issued under the Indenture and this Supplemental
Indenture has been executed by the Issuer.

Section 3.11    Endorsement and Change of Form of Notes. Any Notes authenticated
and delivered after the close of business on the date that this Supplemental
Indenture becomes effective may be affixed to, stamped, imprinted or otherwise
legended by the Trustee, with a notation as follows:

“Effective as of May 7, 2007, the restrictive covenants of the Issuer and
certain of the Events of Default have been eliminated, as provided in the
Supplemental Indenture, dated as of May 7, 2007. Reference is hereby made to
such Supplemental Indenture, copies of which are on file with the Trustee, for a
description of the amendments made therein.”

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year written above.

AMERICAN TOWERS, INC.

By:  /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer and Treasurer

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

        as Trustee

By:  /s/ Peter M. Murphy

        Name: Peter M. Murphy

        Title: Vice President

AMERICAN TOWER CORPORATION

AMERICAN TOWER DELAWARE CORPORATION

AMERICAN TOWER INTERNATIONAL, INC.

AMERICAN TOWER MANAGEMENT, INC.

ATC GP, INC.

ATC INTERNATIONAL HOLDING CORP.

ATC LP INC.

ATC SOUTH AMERICA HOLDING CORP.

ATC TOWER SERVICES, INC.

CAROLINA TOWERS, INC.

KLINE IRON & STEEL CO., INC.

NEW LOMA COMMUNICATIONS, INC.

UNISITE, INC.

By:  /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer and Treasurer

AMERICAN TOWER LLC

By:  AMERICAN TOWER CORPORATION, its sole member

        and manager

By:  /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer and Treasurer

 

5



--------------------------------------------------------------------------------

AMERICAN TOWER, L.P.

By:  ATC GP, INC., its general partner

By:  /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer and Treasurer

AMERICAN TOWER PA LLC

ATC SOUTH LLC

TELECOM TOWERS, L.L.C.

By:  AMERICAN TOWERS, INC., their sole member and

        manager

By:  /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer and Treasurer

ATC MIDWEST, LLC

By:  AMERICAN TOWER MANAGEMENT, INC., its

        sole member and manager

By:  /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer and Treasurer

ATS/PCS, LLC

TOWERS OF AMERICA, L.L.L.P.

By:  AMERICAN TOWER, L.L.P., their general partner

        and their sole member and manager (as applicable)

By:  ATC GP, INC., its general partner

By:  /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer and Treasurer

 

6



--------------------------------------------------------------------------------

MHB TOWER RENTALS OF AMERICA, LLC

By:  ATC SOUTH LLC., its sole member

By:  AMERICAN TOWERS, INC., its sole member and

        manager

By:  /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer and Treasurer

SHREVEPORT TOWER COMPANy

By:  TELECOM TOWERS, LLC, and

        ATC SOUTH, LLC, its general partners

By:  AMERICAN TOWERS, INC., their sole member and

        manager

By:  /s/ Bradley E. Singer

        Name: Bradley E. Singer

        Title: Chief Financial Officer and Treasurer

 

7